Citation Nr: 1801542	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-14 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1974 to February 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1. The Veteran had excessive noise exposure during service.

2. The Veteran is competent to report having experienced tinnitus since service.


CONCLUSION OF LAW

Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). In this case, as to the claim of service connection for tinnitus, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. Service Connection for Tinnitus

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d).

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307 (a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires the chronic disease to have manifested in service. 38 C.F.R. § 3.303 (b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154 (a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for tinnitus. For the reasons stated below, the Board finds that service connection for tinnitus is warranted.

The Veteran contends that he was exposed to excessive noise during his service, resulting in tinnitus. He asserts that he has ringing in the ears that has been present since his exposure to noise in service. The Veteran contends that he was exposed to high pitched noise while onboard ship, which he contends he was exposed to "all night long." See Form 9. The September 2010 VA examination report indicates exposure to acoustic trauma in service, to include the generator noise, diesel engines, and a high-whine pump for refueling helicopters. The Veteran asserts that the refueling for helicopters was right below his bunk and that the noise from the refueling pump ran all night long. The Veteran further asserts that there was helicopter noise on deck, and that hearing protection was not issued. The Veteran was not exposed to acoustic trauma post-service.

Service treatment records do not show complaints of or treatment for tinnitus. However, the Veteran asserts that he was exposed to acoustic trauma in service, and that he has continued to hear this noise and ringing in his ears since service. See Form 9 and NOD. However, the Board is mindful that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

In addition to the Veteran's contentions, the Veteran's DD-214 indicates that the Veteran served onboard the USCGC Midgett. Therefore, taking into consideration the Veteran's contentions along with his DD-214, the Board credits the Veteran as a reliable historian of his experiences and noise exposure in service. See Jandreau, 492 F.3d at 1377. For the reasons set forth above, the Board concedes that the Veteran was exposed to excessive noise in service. 

The evidence of record documents that the Veteran has current tinnitus inasmuch as the Veteran has credibly stated that he currently has ringing in his ears. See September 2010 VA examination report; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran was competent to as to the ringing in his ears because ringing in the ears is capable of lay observation). Because tinnitus is observable by a layperson, the Board finds the Veteran's observation both competent and credible evidence of a current disability. 

The Board recognizes that the September 2010 VA examination report indicates that the Veteran reported the onset date for his tinnitus to be in 2000, over 20 years after service. However, in the Veteran's NOD he clarified that he has had symptoms since service and that he thought the VA examiner was asking him when he noticed the ringing in his ears had gotten significantly worse, which was in 2000. 

The Board notes that the September 2010 VA examiner opined that it is "less likely than not" that the Veteran's tinnitus was caused by military noise exposure. The examiner's opinion was based on the following rationale:

"This statement is based on current test results, the Veteran's self-reported history and a review of the C-file. The Veteran's pure tone thresholds were normal bilaterally at the time of military separation. Additionally, regarding tinnitus, the Veteran dates onset of the tinnitus at the year 2000, 20+ years following the conclusion of his military service." 

Therefore, the September 2010 VA examiner's opinion is supported by incorrect facts as to the Veteran's onset of tinnitus, which the Veteran has since clarified. Thus, the Board affords the VA examiner's opinion little probative value.

Considering the lay statements of record, the Board concedes the Veteran's military noise exposure, and the Board finds the Veteran to be an accurate historian when he asserts that he has experienced ringing in his ears since service, with a worsening in 2000. See Charles, 16 Vet. App. at 374. The Veteran's DD-214 confirms his work onboard ship, and the Veteran has clearly set forth his noise exposure onboard ship and his symptomatology since service. The Board finds that the Veteran has credibly report continuity of symptoms of tinnitus in service and since service.  Accordingly, the Board affords the Veteran's assertions as to continued symptomatology since service appropriate probative weight.

Again, the Board is reminded that service connection for a recognized chronic disease, such as tinnitus, can be established through continuity of symptomatology. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Thus, following a review of the medical and lay evidence of record, the Board finds that the negative medical opinion of record is outweighed by the competent and credible statements of the Veteran as to ongoing tinnitus since service; and the Board finds that the probative evidence of record indicates that the Veteran's current tinnitus began in service. 

Accordingly, resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence of noise exposure in service, current tinnitus, and continuity of symptoms since his honorable period of service, support a grant of entitlement to service connection for tinnitus. See Walker, 708 F.3d 1331; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


